                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   DIONE C. WRENN, ESQ.
                                                                          Nevada Bar No. 13285
                                                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      5   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      6   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      7           dgluth@grsm.com
                                                                                  wrenn@grsm.com
                                                                      8
                                                                          Attorneys for Defendant Happy Hour Media Group, LLC
                                                                      9
                                                                                                   UNITED STATES DISTRICT COURT
                                                                     10
                                                                                                         DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                     300 S. 4th Street, Suite 1550




                                                                     12   DIAMOND RESORTS INTERNATIONAL, INC., a )           Case No.: 2:17-cv-03007-APG-VCF
                                        Las Vegas, NV 89101




                                                                          Delaware corporation; DIAMOND RESORTS          )
                                                                     13   CORPORATION, a Maryland corporation;           )
                                                                          DIAMOND RESORTS U.S. COLLECTION                )
                                                                     14   DEVELOPMENT, LLC, a Delaware limited liability )   STIPULATION AND ORDER TO
                                                                          company; and DIAMOND RESORTS                   )   EXTEND TIME TO FILE
                                                                     15   MANAGEMENT, INC., an Arizona corporation,      )   ANSWER TO AMENDED
                                                                                                                         )   COMPLAINT [ECF NO. 59]
                                                                     16                          Plaintiffs,             )
                                                                                                                         )
                                                                     17   vs.                                            )
                                                                                                                         )
                                                                     18   REED HEIN & ASSOCIATES, LLC, d/b/a             )
                                                                          TIMESHARE EXIT TEAM, a Washington limited )
                                                                     19   liability company; BRANDON REED, an individual )
                                                                          and citizen of the State of Washington; TREVOR )
                                                                     20   HEIN, an individual and citizen of Canada;     )
                                                                          THOMAS PARENTEAU, an individual and citizen )
                                                                     21   of the State of Washington; HAPPY HOUR MEDIA )
                                                                          GROUP, LLC, a Washington limited liability     )
                                                                     22   company; MITCHELL REED SUSSMAN, ESQ.           )
                                                                          d/b/a THE LAW OFFICES OF MITCHELL REED )
                                                                     23   SUSSMAN & ASSOCIATES, an individual citizen )
                                                                          of the State of California; SCHROETER,         )
                                                                     24   GOLDMARK & BENDER, P.S. A Washington           )
                                                                          professional services corporation; and KEN B.  )
                                                                     25   PRIVETT, ESQ., a citizen of Oklahoma,          )
                                                                                                                         )
                                                                     26                          Defendants.             )
                                                                                                                         )
                                                                     27

                                                                     28

                                                                                                                    -1-
                                                                      1                STIPULATION AND ORDER TO EXTEND TIME TO FILE ANSWER
                                                                      2                               TO AMENDED COMPLAINT [ECF NO. 59]
                                                                      3          Pursuant to Local Rules 6-1 and 7-1, Plaintiffs DIAMOND RESORTS

                                                                      4   INTERNATIONAL, INC.; DIAMOND RESORTS CORPORATION; DIAMOND RESORTS

                                                                      5   U.S. COLLECTION DEVELOPMENT, LLC; and DIAMOND RESORTS MANAGEMENT,

                                                                      6   INC., (“Plaintiffs”), and Defendant HAPPY HOUR MEDIA GROUP, LLC (“Defendant Happy

                                                                      7   Hour”), by and through their respective attorneys of record, stipulate as follows:

                                                                      8                                            STIPULATION
                                                                      9          1.      Plaintiffs filed their Amended Complaint for Damages and Injunctive Relief

                                                                     10   (“Amended Complaint”) on January 4, 2019 [ECF No. 59] which added several new defendants
Gordon Rees Scully Mansukhani, LLP




                                                                     11   including Happy Hour.
                                     300 S. 4th Street, Suite 1550




                                                                     12          2.      The Amended Complaint is 50 pages long with 232 separate paragraphs of
                                        Las Vegas, NV 89101




                                                                     13   allegations and includes 5 causes of action against Happy Hour. The Amended Complaint in this

                                                                     14   case involves complex business tort, unfair business practices, and false advertising.

                                                                     15          3.      Happy Hour was served with the summons and Amended Complaint on January

                                                                     16   10, 2019.

                                                                     17          4.      The Defendant Happy Hour requests an extension to allow them to fully review

                                                                     18   and respond to the allegations in the Amended Complaint.
                                                                     19          5.      Additionally, an extension will promote judicial economy as it will allow the

                                                                     20   Defendant Happy Hour to determine whether a single response or separate responses to the

                                                                     21   complaint will be necessary.

                                                                     22          6.      Defendant Happy Hour requests an extension until February 28, 2019 to file its

                                                                     23   response to the Amended Complaint.

                                                                     24          7.      Plaintiffs’ do not oppose the extension.

                                                                     25          8.      This stipulation is not made for purposes of delay.

                                                                     26          9.      Furthermore, because other new parties are being added to the litigation, any
                                                                     27   extension will have minimal impact on timing as those parties will need to be served and respond

                                                                     28   to the complaint as well.

                                                                                                                          -2-
                                                                            1          10.     Therefore, the parties agree that Defendant Happy Hour’s respective responses to

                                                                            2   the Amended Complaint are now due on or before February 28, 2019.

                                                                            3   DATED: February 4, 2019.                         DATED: February 4, 2019.

                                                                            4   GORDON REES SCULLY MANSUKHANI,                   SHUTTS & BOWEN LLP
                                                                                LLP
                                                                            5
                                                                                /s/ Robert S. Larsen                             /s/ Daniel J. Barsky
                                                                            6
                                                                                ROBERT S. LARSEN, ESQ.                           DANIEL J. BARSKY, ESQ.
                                                                            7   Nevada Bar No. 7785                              Florida Bar No. 25713
                                                                                DAVID T. GLUTH, II, ESQ.                         (Admitted Pro Hac Vice)
                                                                            8   Nevada Bar No. 10596                             SHUTTS & BOWEN LLP
                                                                                300 South 4th Street, Suite 1550                 200 South Biscayne Boulevard, Suite 4100
                                                                            9   Las Vegas, Nevada 89101                          Miami, Florida 33131

                                                                           10   Attorneys for Defendants Reed Hein &              COOPER LEVENSON, P.A.
                                                                                Associates, Brandon Reed and Trevor Hein         KIMBERLY MAXON-RUSHTON, ESQ.
      Gordon Rees Scully Mansukhani, LLP




                                                                           11                                                    Nevada Bar No. 5065
                                                                                                                                 R. SCOTT RASMUSSEN, ESQ.
                                           300 S. 4th Street, Suite 1550




                                                                           12                                                    Nevada Bar No. 6100
                                              Las Vegas, NV 89101




                                                                                                                                 1835 Village Center Circle
                                                                           13                                                    Las Vegas, NV 89134

                                                                           14                                                    SHUTTS & BOWEN LLP
                                                                                                                                 ALFRED J. BENNINGTON, JR., ESQ.
                                                                           15                                                    Florida Bar No. 404985
                                                                                                                                 (Admitted Pro Hac Vice)
                                                                           16                                                    GLENNYS ORTEGA RUBIN, ESQ.
                                                                                                                                 Florida Bar No. 556361
                                                                           17                                                    (Admitted Pro Hac Vice)
                                                                                                                                 300 South Orange Avenue, Suite 1600
                                                                           18                                                    Orlando, Florida 32801
                                                                           19                                                    Attorneys for Plaintiff

                                                                           20

                                                                           21                                              ORDER
                                                                           22                                               IT IS SO ORDERED.

                                                                           23
                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                           24                                                        2-5-2019
                                                                                                                            DATED:
                                                                           25

                                                                           26
                                                                           27

3" = "3" "1152183/42569365v.1" "" 1152183/42569365v.1                      28

                                                                                                                              -3-
